
	

115 HR 337 : Black Hills National Cemetery Boundary Expansion Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 337
		IN THE SENATE OF THE UNITED STATES
		February 7 (legislative day, February 6), 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To transfer administrative jurisdiction over certain Bureau of Land Management land from the
			 Secretary of the Interior to the Secretary of Veterans Affairs for
			 inclusion in the Black Hills National Cemetery, and for other purposes.
	
	
 1.Short titleThe Act may be cited as the Black Hills National Cemetery Boundary Expansion Act. 2.Withdrawal and transfer of public land for cemetery use (a)Due DiligencePrior to the withdrawal and transfer in subsection (b), the Secretary of Veterans Affairs will complete appropriate environmental, cultural resource and other due diligence activities on the public lands identified in subsection (c), so that the Secretary of Veterans Affairs may confirm that the land is suitable for cemetery purposes. The Secretary of Veterans Affairs shall notify the Secretary of the Interior of such due diligence activities prior to initiating and shall coordinate as needed during the performance of such activities.
 (b)Withdrawal and transferAfter completion of the due diligence activities in subsection (a) and upon receipt by the Secretary of the Interior of written confirmation from the Secretary of Veterans Affairs that the land is suitable for cemetery purposes, and subject to valid existing rights, the public lands described in subsection (c) shall be—
 (1)withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws, for as long as the lands remain under the administrative jurisdiction of the Secretary of Veterans Affairs;
 (2)deemed property as defined in section 102(9) of title 40, United States Code, for as long as the lands remain under the administrative jurisdiction of the Secretary of Veterans Affairs; and
 (3)transferred to the administrative jurisdiction of the Secretary of Veterans Affairs for use as national cemeteries under chapter 24 of title 38, United States Code.
 (c)Land descriptionThe public lands withdrawn, deemed property, and transferred under subsection (b) shall be the approximately 200 acres of land adjacent to Black Hills National Cemetery, South Dakota, generally depicted as Proposed National Cemetery Expansion on the map entitled Proposed Expansion of Black Hills National Cemetery—South Dakota and dated June 16, 2016, except the land located within 100 feet of the centerline of the Centennial Trail (which runs along the northern boundary of the Proposed National Cemetery Expansion) and that is located south of the Trail.
 (d)Boundary modificationImmediately after the public lands are withdrawn, deemed property, and transferred under subsection (b), the boundary of the Black Hills National Cemetery shall be modified to include the public lands identified in subsection (c).
 (e)Modification of public land orderImmediately after the public lands under subsection (b) are withdrawn, deemed property, and transferred under subsection (b), Public Land Order 2112, dated June 6, 1960 (25 Fed. Reg. 5243), shall be modified to exclude the lands identified in subsection (c).
			3.Legal descriptions
 (a)Preparation of legal descriptionsAs soon as practicable following receipt of written confirmation from the Secretary of Veterans Affairs that the land is suitable for cemetery purposes, the Secretary of the Interior shall publish in the Federal Register a notice containing the legal descriptions of the public lands withdrawn, deemed property, and transferred under section 2(b).
 (b)Legal effectThe legal descriptions prepared under subsection (a) shall have the same force and effect as if the legal descriptions were included in this Act, except that the Secretary of the Interior may correct any clerical and typographical errors in the legal descriptions.
 (c)AvailabilityCopies of the map referred to in section 2(c) and the legal descriptions prepared under subsection (a) shall be available for public inspection in the appropriate offices of—
 (1)the Bureau of Land Management; and (2)the National Cemetery Administration.
 (d)CostsThe Secretary of Veterans Affairs shall reimburse the Secretary of the Interior for reasonable costs incurred by the Secretary of the Interior in implementing this section, including the costs of any surveys.
			4.Restoration to public lands for non-cemetery use
 (a)Notice and effectUpon a determination by the Secretary of Veterans Affairs that all or a portion of the lands withdrawn, deemed property, and transferred under section 2 shall not be used for cemetery purposes, the Secretary of Veterans Affairs shall notify the Secretary of the Interior of such determination. Subject to subsections (b) and (c), the Secretary of Veterans Affairs shall transfer administrative jurisdiction of the lands subject to such notice to the Secretary of the Interior.
 (b)DecontaminationThe Secretary of Veterans Affairs shall be responsible for costs of any decontamination of the lands resulting from contamination on the lands withdrawn, deemed property, and transferred under section 2(b) while the Secretary of Veterans Affairs exercised jurisdiction over those lands subject to a notice under subsection (a) determined by the Secretary of the Interior to be necessary for the lands to be restored to the public lands.
 (c)Restoration to the public landsThe lands subject to a notice under subsection (a) shall only be restored to the public lands upon acceptance by the Secretary of the Interior and a determination by the Secretary of the Interior that such lands are suitable for restoration to the public lands and operation of one or more of the public land laws.
 (d)Opening orderIf the Secretary of the Interior accepts the lands subject to such a notice and determines that the lands are suitable for restoration, in whole or in part, the Secretary of the Interior may open the lands to operation of one or more of the public land laws and may issue an order to that effect.
			Passed the House of Representatives February 6, 2017.Karen L. Haas,Clerk
